          Case 1:19-cv-01022-WMR Document 25 Filed 09/18/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 CARPENTERS PENSION FUND OF
 ILLINOIS, Individually and On Behalf
 of All Others Similarly Situated,

               Plaintiff,                         CIVIL ACTION NO.
       v.                                         1:19-CV-01022-JPB
 CHERRY BEKAERT LLP,

               Defendant.


                                     ORDER

      The parties in this case filed a Joint Notice of Consolidation on September

17, 2019. Because this case is related to Civil Action No. 1:18-cv-00830-WMR,

the Clerk is DIRECTED to reassign this case to the Honorable William M. Ray, II

in accordance with Internal Operating Procedure 905-2(a)(2). The next case to be

assigned to Judge Ray shall be assigned to the undersigned as a result of this

change.

      SO ORDERED this 18th day of September, 2019.
